Title: To James Madison from Thomas Jefferson, 28 June 1818
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 28. 18.
Being to set out in a few days for Bedford from whence I shall not return till about a week before our Rockfish meeting, I have been preparing such a report as I can, to be offered there to our colleagues. It is not such an one as I should propose to them to make to an assembly of philosophers, who would require nothing but the table of professorships, but I have endeavored to adapt it to our H. of representatives. I learn that in that body the party decidedly for education, and that decidedly opposed to it, are minorities of the whole, of which the former is strongest. That there is a floating body of doubtful & wavering men who not having judgment enough for decisive opinion, can make the majority as they please. I have therefore thrown in some leading ideas on the benefits of education, wherever the subject would admit it, in the hope that some of these might catch on some crotchet in their mind, and bring them over to us. Nor could I, in the report, lose sight of the establishment of the general system of primary, & secondary schools preliminary to the University. These two objects will explain to you matters in the report, which do not necessarily belong to it. I now inclose it, and ask your free revisal of it both as to style and matter, and that you will make it such as yourself can concur in with self-approbation. I would be glad to find it at home on my return, because if the corrections should make a fair copy necessary I should have little time enough to copy it. Observe that what I propose to be offered to the board is only from page 3. to 17 which sheets are stitched together. The detached leaves contain the white population of every county taken from the last census, estimates of the comparative numbers on each side of the divisional lines which may come into view, and such a report as these grounds may seem to authorise in the opinion of those who consider the Central college as the preferable site. I shall this day write to judge Roane and invite him to come here a day or two before hand as I hope you will, that we may have a consultation on it. I know of no other member who will probably pass this way whom it would be particularly desirable to consult, without endangering jealousy. The 1st. day of August happens of a Saturday. The roughness of the roads will induce me to go on horseback, as easier than a carriage; but as it is 30. miles from here to the Rockfish gap, which is more than I could advisably try in one day, I would propose that we ask a dinner and bed from mr. Divers on the Thursday evening, which will gives [sic] us 23. miles for the next day. This of course would require Wednesday for our consultation, and Tuesday at furthest for the arrival of yourself & Judge Roane here. My liaisons with Tazewell oblige me to ask him to make this a stage, and to propose to him to be here on the Wednesday, to take the road hence together. I am in hopes mrs. Madison will think it more agreeable to come and while away your absence with mrs. Randolph. Judge Stewart is zealous that as soon as we meet at the gap, we should adjourn to Staunton, and he invites you and myself to make his house our quarters while there; this I mention to you because he desired it but entirely against any adjournment myself, that we may avoid not only the reality but the suspicion of intrigue; and be urged to short work by less comfortable entertainment. As we shall probably do nothing on Saturday, I shall have no objection to go home with him that evening, and return into place on Monday morning. In the hope of seeing you here in good time for consultation and the journey I salute you with affectionate friendship
Th: Jefferson
